Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2021 has been entered.
 Response to Amendment
Claims 1, 3, 8 are amended.
Response to Arguments
Applicant's arguments filed 5/20 have been fully considered but they are not persuasive. 
Applicant argues on p. 6-8 that the prior art of Ye in view of Singh does not explicitly teach “a plurality of sensors measuring statistical values and dynamic values associated with one or more rooms in the building and generating a data transaction message based on the measured statistical values and dynamic values.”
	Examiner respectfully disagrees.  First the claimed limitation of “a plurality of sensors measuring statistical values and dynamic values associated with one or more rooms in the building and generating a data transaction message based on the measured statistical values and dynamic values” is newly entered, changes the scope of the claims as a whole, and is open to new grounds of rejection/interpretation.

Ye teaches a plurality of sensors measuring statistical values and dynamic values associated with one or more rooms in the building (see p. 2, left column, 2nd paragraph, “…The BIM models contain actual information of the building including the geometric information and non-geometric information such as materials for building components, weight, price, procedure, scale, and size), (see p. 5, 5.2 IoT and BIM, wherein sensors can be used measure the temperature, air quality, humidity, monitor location and movement or control the system to provide safety and thermal comfort).  Ye teaches a plurality of sensors measuring statistical values (actual information of the building including geometric information and non-geometric information, materials, price, scale, size, as forms of measured statistical data) and dynamic values (temperature, air quality, humidity, monitor location and movement or control systems, as dynamic values) associated with one or more rooms in the building (directed towards measurements of actual information of the building, which is interpreted to inherently include at least one room).
	And generating a data transaction message based on the measured statistical values and dynamic values (see p. 5-6, 5.4.1 Buiding Maintenance System (BMS) based on DAO; wherein Supposed an elevator in a large office building breaks down, the sensors from the BMS could quickly find the problem (statistical value of location of the elevator) and detect which part of the lift got damaged (dynamic value).  Then transaction would be uploaded onto blockchain network (transaction message)…IoT provides the opportunity to access the dynamic data of the building while DAO makes automatic reaction to any situation based on predetermined programs) and (see p. 6, 6. Discussions, 3rd paragraph, “Without linking to IoT, the correctness collect dynamic data of the equipment in order to ensure performance and safety of a machine.  The virtual 4D BIM data could only provide some static data such as manufacturer or provider information of the equipment).  Ye teaches providing acquired static and dynamic information as a blockchain transaction.
	Furthermore, Singh explicitly teaches IoT devices co-located in the same room (see [0015, IoT are co-located (e.g. same room)).
	Applicant’s remaining arguments have been fully considered, but are not persuasive for at least the reasons above.
Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 is stated “previously presented,” but appears to have been cancelled, and should be referenced as “cancelled” or the like.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 8-9, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (“Cup-of-Water theory: A review on the interaction of BIM, Iot and blockchain during the whole building lifecycle”) in view of Singh (US 20190334698).
Re claim 1, Ye teaches a system for mapping a virtual building model for a building, the system comprising (see abstract virtual and realistic object and data during the whole building lifecycle) & (see p. 2-3, 2 BIM based Building lifecycle: wherein a lifecycle of a building, contains several processes including programming, conceptual design, documentation; and the BIM model contains actual information of the building including geometric and non-geometric information such as materials, weight, price, procedures, scale, and size, and provide digital (virtual) building models at each process of the project in the whole building lifecycle).
a plurality of sensors measuring statistical values and dynamic values associated with one or more rooms in the building (see p. 2, left column, 2nd paragraph, “…The BIM models actual information of the building including the geometric information and non-geometric information such as materials for building components, weight, price, procedure, scale, and size), (see p. 5, 5.2 IoT and BIM, wherein sensors can be used measure the temperature, air quality, humidity, monitor location and movement or control the system to provide safety and thermal comfort).  Ye teaches a plurality of sensors measuring statistical values (actual information of the building including geometric information and non-geometric information, materials, price, scale, size, as forms of measured statistical data) and dynamic values (temperature, air quality, humidity, monitor location and movement or control systems, as dynamic values) associated with one or more rooms in the building (directed towards measurements of actual information of the building, which is interpreted to inherently include at least one room).
And generating a data transaction message based on the measured statistical values and dynamic values (see p. 5-6, 5.4.1 Buiding Maintenance System (BMS) based on DAO; wherein Supposed an elevator in a large office building breaks down, the sensors from the BMS could quickly find the problem (statistical value of position/location of the elevator) and detect which part of the lift got damaged (dynamic value).  Then transaction would be uploaded onto blockchain network (transaction message)…IoT provides the opportunity to access the dynamic data of the building while DAO makes automatic reaction to any situation based on predetermined programs) and (see p. 6, 6. Discussions, 3rd paragraph, “Without linking to IoT, the correctness of the project data is poor.  Considering that a smart contract was made to manage the equipment lease, it is essential to collect dynamic data of the equipment in order to ensure performance and safety of a machine.  The virtual 4D BIM data could only provide static data such as manufacturer or provider information of the equipment).  Ye teaches providing acquired static and dynamic information as a blockchain transaction.
processing devices configured to receive the data transaction message (see p. 3, right column, wherein a user performs a transaction on a computer and if the transaction is identified as valid and relayed on a new block) and (see p. 5-6, 5.4.1 Buiding Maintenance System (BMS) based on DAO; wherein the blockchain transaction is uploaded to a network for processing).
wherein the data transaction message includes an identifier associated with a blockchain network and a data transaction amount (see p. 3, 4. Blockchain, wherein a user performs a transaction and the node is identified as a valid transaction, and wherein the transfer of ownership of valuable things are done by binding the digital currency (transaction amount) with the rights to an asset, and blockchain is a decentralized ledger database), and (see p. 5, 5.1 BIM and blockchain, wherein digital currency are used to achieve payment or exchange of a realistic asset, and fund stored and released to a contractor).  Ye teaches wherein the data transaction message includes an identifier (identify if it’s valid, and ownership rights to an asset), and a data transaction amount (digital currency amount used for payment, such as to a contractor). 
wherein the data transaction message contains data of the building selected from the group consisting of: a construction plan (see p. 2, right column, construction managements optimized) 
equipment installed in the building (see p. 5, right column, equipment purchases) and (see p. 6 right column, 5.4.1. Building Maintenance System (BMS) based on DAO, retrieving the 
history of the building (see abstract, whole building lifecycle) and (p. 2-3, BIM based Building lifecycle). 
users of the building (see 5.1.1, Smart Contract a), wherein smart contract allow each party in a project team (users of the building) to only be able to access BIM model under the permission of the intelligent contract, and their operations can be recorded on the blockchain) and (see p. 3, right column, wherein a user performs a transaction on a computer and if the transaction is identified as valid and relayed on a new block), 
and infrastructure associated with the building (see p. 6, 5.4.1 Building Maintenance Building Maintenance System (BMS) based on DAO, retrieve operation information from every building component) & (see p. 2-3, 2 BIM based Building lifecycle: wherein a lifecycle of a building, contains several processes including programming, conceptual design, documentation; and the BIM model contains actual information of the building including geometric and non-geometric information such as materials, weight, price, procedures, scale, and size, and provide digital building models at each process of the project in the whole building lifecycle, as examples of infrastructure data of the building).
a control device configured to interpret the data transaction message and to store the data transaction amount (see abstract, wherein integration of BIM, IoT, and blockchain is used for building lifecycle), (see p. 3, right column, wherein a user performs a transaction on a computer and if the transaction is identified as valid and relayed on a new block) and (see p. 5, 5.1 BIM and blockchain, wherein digital currency are used to achieve payment or exchange of a 
wherein the virtual building model uses blockchain-based transactions for data acquisition and mapping (see p.2, abstract, Building Information Modelling (BIM) as a building model with virtual and realistic objects and data, wherein integration of BIM, IoT, and blockchain is used for building lifecycle), (see p. 3, right column, wherein a user performs a transaction on a computer and if the transaction is identified as valid and relayed on a new block). 
And stores data associated with the building (see abstract, With integration of these three technologies, the virtual and realistic object and data during the whole building lifecycle can be managed and stored in a security, transparency, and convenient DCDE) and (see p. 4, 4.3.1. Decenentralization, wherein blockchain network uses distributed storage).
Ye teaches storage of data associated with a building to improve quality, but does not explicitly teach wherein the stored data is a quality of the data.
However, Singh teaches storing a quality of the data ([0047] In one or more embodiments, the data elements 118a, 118b may also include a quality rating 126 that may be factored into the exchange. As two interacting devices may have different ratings, sharing data elements between them may result in a nonzero net sum (e.g., low rating devices may pay high rating devices, but only for the different in their quality). As a non-exhaustive example, a signal to noise ratio may be used to assign a quality value, where the greater the noise, the lower the quality of data. Other suitable metrics may be used, based in part on the data type. In one or more embodiments, the devices may rate the data elements, agree on a quality rating 126, and then this quality rating 126 may be recorded via a secure, distributed transaction ledger (e.g. block chain) 112 as a block 128 in a quality block chain that tracks the quality rating 126. In one or more embodiments, the blocks 128 may create a historical quality block chain for each device. As such, each device may have an overall rating score that may be used to determine the device's quality of sharing. If, for example, a device engages in malpractice (e.g., receiver refuses to pay after receiving a data element; a sender floods the system with poor quality data maps to obtain payment), the device may have a low -quality rating 126. The quality rating 126 may be agreed upon by the devices in the exchange, and be based on historic behavior of the device. In one or more embodiments, the rating may occur prior to the transaction or after the transaction).  Ye teaches a use of blockchain transactions for data acquisition and storage of a quality of the data being shared, such as a quality rating that is tracked and scored.
Furthermore, Singh explicitly teaches a plurality of sensors associated with one or more rooms of a building (see [0015, IoT are co-located (e.g. same room)).
Ye and Singh teaches claim 1.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ye’s blockchain system including transaction data associated with a building and its lifecycle, to explicitly include storing of a quality of a data transaction, as taught by Singh, as the references are in the analogous art of blockchain transaction management.  An advantage of the modification is that it achieves the result of storing a quality rating to blockchain transaction to score and quantify the quality of the transaction.

Re claim 3, Ye and Singh teaches claim 1.  Furthermore, Ye teaches wherein the processing devices comprise at least one device selected from the group consisting of servers and computing devices (see p. 3, 4. Blockchain, wherein a computer device is used for transactions) and (see p. 4, 4.3.2. Peer-to-Peer network wherein a network system (servers) is used in blockchain transactions).
Re claim 6, Ye and Singh teaches claim 1.  Furthermore, Ye teaches wherein the control device limits access to the virtual building model to authorized stakeholders (see 5.1.1, Smart Contract a), wherein smart contract allow each party in a project team (users of the building) to only be able to access BIM model under the permission of the intelligent contract, and their 
Re claim 7, Ye and Singh teaches claim 1.  Furthermore, Ye teaches wherein the blockchain of the virtual building model comprises smart contracts for authorized stakeholders (see 5.1.1, Smart Contract a), wherein smart contract allow each party in a project team (users of the building) to only be able to access BIM model under the permission of the intelligent contract, and their operations can be recorded on the blockchain, thus only authorized stakeholders can access BIM models under the permissions granted).
Claims 8-9 claim limitations in scope to claims 1-2 and are rejected for at least the reasons above.
Claims 12-13 claim limitations in scope to claims 6-7 and are rejected for at least the reasons above.
Claims 4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (“Cup-of-Water theory: A review on the interaction of BIM, Iot and blockchain during the whole building lifecycle”) in view of Singh (US 20190334698) and Chan et al. (US 20170046526).
Re claim 4, Ye and Singh teaches claim 1.  Ye teaches encryption of data (see p. 4, 4.3.5 Secure encryption system), but Ye and Singh do not explicitly teach wherein the determining the transaction message and/or the transaction amount requires an encrypted key.

Ye, Singh, and Chan teaches claim 4.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ye and Singh’s blockchain encryption system to explicitly include an encryption key, as taught by Chan, as the references are in the analogous art of blockchain transaction management.  An advantage of the modification is that it achieves the result of explicitly using an encryption key in blockchain systems to improve security.
Claim 10 claims limitations in scope to claim 4 and is rejected for at least the reasons above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER HOANG/Primary Examiner, Art Unit 2616